[Cite as State v. Grieco, 2021-Ohio-735.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                    :
                                                  :
          Plaintiff-Appellee                      :   Appellate Case No. 28822
                                                  :
 v.                                               :   Trial Court Case No. 2017-CR-889
                                                  :
 JESSICA L. GRIECO                                :   (Criminal Appeal from
                                                  :   Common Pleas Court)
          Defendant-Appellant                     :
                                                  :

                                             ...........

                                            OPINION

                             Rendered on the 12th day of March, 2021.

                                             ...........

MATHIAS H. HECK, JR., by SARAH E. HUTNIK, Atty. Reg. No. 0095900, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellee

JESSICA L. GRIECO, #W102-426, 1479 Collins Avenue, Marysville, Ohio 43040
     Defendant-Appellant, Pro Se

                                            .............

DONOVAN, J.
                                                                                          -2-


       {¶ 1} Jessica L. Grieco appeals pro se from the trial court’s judgment dismissing

her petition for post-conviction relief without a hearing, sustaining the State’s motion for

summary judgment, overruling her demand for discovery, and sustaining the State’s

motion to strike. We hereby affirm the judgment of the trial court.

       {¶ 2} This Court recently affirmed Grieco’s conviction on direct appeal. State v.

Grieco, 2d Dist. Montgomery No. 28542, 2020-Ohio-6956.1 In that appeal, we set forth

the facts and procedural history as follows:

              This case arises from the March 2017 shooting death of Grieco's

       fiancé, Peter Underwood.      On that date, Montgomery County Sheriff's

       deputies responded to a home on Clagget Drive following a report of a

       shooting.    When they arrived on the scene, the deputies observed

       Underwood lying on the floor on his back. They also observed Grieco

       “kneeling next to [him] with her hands on top of a towel on top of his chest.”

       Suppression Tr. p. 14. The deputies observed a large hole in the middle

       of Underwood's chest.      They began chest compressions until medics

       arrived and pronounced Underwood dead. A shotgun was observed and

       taken into evidence.

              In July 2017, Grieco was indicted on one count of domestic violence

       in violation of R.C. 2929.25(B), one count of involuntary manslaughter in

       violation of R.C. 2903.04(A), and one count of reckless homicide in violation

       of R.C. 2903.041(A). All three counts carried attendant firearm


1
 Grieco filed her petition for post-conviction relief in the trial court on October 11, 2019,
and this Court granted her motion for a delayed appeal in the direct appeal on October
25, 2019.
                                                                                          -3-


            specifications. In August 2018, the trial court denied a motion by Grieco

            for new appointed counsel.

                  Following a period of discovery, Grieco and the State entered into a

            plea agreement which provided that Grieco would enter pleas of guilty to

            the charges of domestic violence and involuntary manslaughter.          In

            exchange, the State agreed to dismiss the reckless homicide charge and

            all of the firearm specifications. No agreement was reached regarding

            sentencing. On October 22, 2018, Grieco entered a guilty plea. A

            sentencing hearing was conducted on November 29, 2018.         The court

            merged the two offenses and imposed an eight-year prison sentence for

            involuntary manslaughter.

Id. at ¶ 2-4.

            {¶ 3} On October 11, 2019, Grieco filed her pro se petition for post-conviction

relief. 2    The petition asserted that Deputy Brian Godsey of the Montgomery County

Sheriff’s Department had “tampered” with evidence and that defense counsel had been

ineffective at trial.

            {¶ 4} With respect to Deputy Godsey, Grieco argued that he tampered with

evidence when he washed blood off of her hands on the night in question prior to obtaining

her consent or a warrant.        Grieco asserted that, as a result, this evidence was “never

logged into any system, nor turned in, in any official capacity.” Grieco argued that an

evidence technician on the scene could have collected this evidence, rather than having



2
 The same day, Grieco also filed a pro se motion for appointment of counsel, to which
an affidavit of indigency was attached, and a pro se motion for expert assistance.
                                                                                             -4-


it “destroy[ed].” On these bases, Grieco’s petition claimed that Godsey had tampered

with evidence in violation of R.C. 2921.12,3 and that the evidence had been exculpatory

and “paramount” to her case. In support of these claims, Grieco referred to: 1) a report

from Godsey wherein he stated at a “medic gave her [Grieco] saline and a towel”; 2)

Godsey’s report, which stated that his usual practice was gather blood, projectile,

physical, and other evidence, but “which show[ed] this gathering of evidence occurred

after the Evidence Tampering”; and 3) the “Scene Log,” which “show[ed] that the Medics

left the scene at 6:45 pm, before the Evidence Tampering occurred.” There were no

attachments to Grieco’s petition.

       {¶ 5} Second, Grieco argued that her second defense counsel was ineffective in

that he had an audio recording of Godsey’s body microphone in his possession for many

months, which allegedly “proved the Evidence Tampering by * * * Godsey,” but defense

counsel never told Grieco about this evidence. Grieco asserted that defense counsel

was “made aware by court record” that evidence had been tampered with in her criminal

case, through the trial court’s decision on her motion to suppress and the “transcript” of




3
  R.C. 2921.12 states: “(A) No person, knowing that an official proceeding or investigation
is in progress, or is about to be or likely to be instituted, shall do any of the following: (1)
Alter, destroy, conceal, or remove any record, document, or thing, with purpose to impair
its value or availability as evidence in such proceeding or investigation; (2) Make, present,
or use any record, document, or thing, knowing it to be false and with purpose to mislead
a public official who is or may be engaged in such proceeding or investigation, or with
purpose to corrupt the outcome of any such proceeding or investigation. (B) Whoever
violates this section is guilty of tampering with evidence, a felony of the third degree.”
                                                                                          -5-


Godsey’s “body microphone.” 4      Grieco asserted that, notwithstanding this evidence,

defense counsel did not question Godsey about evidence tampering during the hearing

on Grieco’s motion to suppress, “never brought to the Court’s attention that Deputy

Godsey had broken the law” and lied in his report, and never reported that the State was

using evidence obtained through tampering. Based on these assertions, Grieco argued

that defense counsel was “biased” and that she would have gone to trial rather than

entering a plea but for counsel’s “improper advice, prejudice, misinformation, and

coercion.”

       {¶ 6} Grieco further asserted that defense counsel “failed” to find and question

witnesses favorable to her defense; rather, counsel left these tasks to the investigator,

who failed to make a good faith effort in this regard, and then counsel “refused to fire” the

investigator. Grieco also asserted that counsel permitted the investigator to “test the

gun” and to act as an “expert” in her case. In support of these assertions, Grieco again

cited to the trial court’s decision on the motion to suppress and Godsey’s “body

microphone transcript.”

       {¶ 7} Finally, Grieco asserted that Godsey withheld blood evidence from her

hands, that the State withheld proof of Godsey’s evidence tampering, that the State used

other evidence Godsey had obtained in violation of Ohio law, and that it presented such

evidence to the grand jury. She also asserted that deputies “presented false information”



4
  The trial court’s decision on the motion to suppress stated that “[s]tatements were made
by Grieco to Deputy Godsey from 7:03 PM to 7:11 PM, as recorded on Godsey’s Cruiser
Cam Video, State’s Exhibit 1,” and the exchange was included in the court’s decision. In
the course of the exchange, Godsey stated to Grieco, “I’ve got some saline and a towel
for you, if you want,” and “Let me get you some ah . . . some saline. You can lean out
here and get your hands washed off.” See Decision and Entry, June 7, 2018.
                                                                                          -6-


about where the victim, Underwood, was standing when he was shot, because the blood

splatter pattern at the scene suggested that Underwood was much closer to her at the

time of the shooting that the State claimed. Grieco asserted that the State did not reveal

Deputy Godsey’s evidence tampering in a timely manner.

       {¶ 8} The State filed a response to Grieco’s petition on October 16, 2019, and a

motion for summary judgment on November 5, 2019. With respect to tampering with

evidence, the State argued in its motion that Grieco used “portions of previously disclosed

police reports and excerpts from a motion to suppress transcript to argue her position,”

but that all of these materials were available to her at the time of her direct appeal of her

convictions. Thus, according to the State, her petition was subject to dismissal without

a hearing because her claims were barred by res judicata.

       {¶ 9} Regarding Grieco’s claims of ineffective assistance of counsel, the State

asserted that she failed to present any affidavits or other exhibits which supported her

claims, and that there was no evidence to substantiate her claims that defense counsel

failed to search for and/or question favorable witnesses or failed to properly work with the

defense’s investigator.    Therefore, the State argued that Grieco’s arguments were

“merely speculative” and did not demonstrate how she was allegedly coerced into

pleading guilty. The State asserted that, in light of the plea hearing held in this case and

Grieco’s signed plea forms, her petition should be dismissed for failing to substantiate her

claims with “actual evidence.”     Finally, the State asserted that Grieco had failed to

produce any evidence indicating that she would not have pled guilty and would have

insisted on going to trial but for counsel’s “alleged erroneous advice.”

       {¶ 10} On February 7, 2020, Grieco filed a demand for discovery in which she
                                                                                           -7-


sought any statements made by her or any investigating officer, written summaries of all

of her oral statements, any documents material to her petition, and all evidence known to

the State to be material to her claims. The State responded to Grieco’s demand on April

7, 2020, asserting that as a non-capital defendant, she was not entitled to discovery in a

post-conviction proceeding.

       {¶ 11} On March 11, 2020, Grieco filed “supplemental evidence,” namely three

exhibits. 5 Later that month, the State filed a motion to strike Grieco’s supplemental

evidence, because she had not requested leave to supplement to the original post-

conviction relief petition, as required by R.C. 2953.21(G)(3).

       {¶ 12} In April 2020, Grieco filed an “Accusation by Affidavit” against Deputy

Godsey6 and a response to the State’s motion to strike. In her response to the motion

to strike, Grieco asserted that she was permitted to amend her petition pursuant to R.C.

2953.21 and Civ.R. 15, because the State had not filed an answer when her supplement

was filed; she also argues that the evidence should be admitted “in the interest of

correcting false evidence” and because it was relevant.

       {¶ 13} The trial court filed its decision on the petition and other pending motions

on May 18, 2020. Prior to analyzing Grieco’s petition and the State’s motion for summary



5
  Exhibit A was select pages of Godsey’s “body microphone transcripts from March 21st,
2017.” Exhibit B was a January 17, 2020, correspondence from defense counsel to
Grieco which stated that counsel “never had transcripts of the audio” from her discovery,
including her conversations with deputies. Exhibit C was a January 24, 2020
correspondence to Grieco from one of her attorneys that showed she “received a copy of
the transcript from [Godsey’s] body microphone near the Feb. 24th 2020 date on the
letter.”

6
  On May 18, 2020, the trial court referred the affidavit of accusation to the prosecutor “for
investigation and prosecution as it deem[ed] fit.”
                                                                                             -8-


judgment, the trial court noted that the petition had been timely filed and that the trial court

was required to consider it pursuant to R.C. 2953.21(D), notwithstanding that Grieco’s

direct appeal was pending. The trial court also noted that Grieco had cited the following

materials in the record: the record of the suppression hearing, including the exhibits; the

record of the August 15, 2018 hearing on Grieco’s request for new appointed counsel and

the exhibit entered into evidence at that hearing; the record of Grieco’s plea hearing on

October 22, 2018; and the court’s June 7, 2018 decision on Grieco’s motion to suppress.

Additionally, the trial court stated that it had considered all materials listed in R.C.

2953.21(D), as it was required to do.

       {¶ 14} The court declined to consider the exhibits filed by Grieco as “supplemental

evidence” and sustained the State’s motion to strike those exhibits. It reasoned that, if

the supplemental evidence were interpreted as an amendment to Grieco’s petition, it was

not properly filed because Grieco filed the supplemental evidence after the State had filed

its answer, without obtaining leave of court. See R.C. 2951.23(G). On the other hand,

if the supplemental evidence were interpreted as a response to the State’s motion for

summary judgment, the materials could not be considered by the court for that purpose

because they were not summary judgment evidence pursuant to Civ.R. 56(C).

       {¶ 15} In addressing Grieco’s petition, the court noted that Grieco asserted four

grounds for relief, namely: 1) a violation of her Fourth Amendment rights, 2) ineffective

assistance of counsel, 3) the involuntariness of her guilty plea, and 4) violations of due

process and equal protection. The court found that although Grieco brought her first

claim under the Fourth Amendment’s prohibition against unreasonable searches and

seizures, this claim was properly analyzed under the Due Process Clause of the
                                                                                      -9-


Fourteenth Amendment. The court concluded:

            Defendant has failed to show there are substantive grounds for relief

     that would warrant a hearing on [her] claim that Deputy Godsey destroyed

     or failed to preserve evidence. Defendant contends that if the blood on her

     hands had been preserved, such evidence would have exculpated

     Defendant.    The Court disagrees.        Deputy Godsey testified at the

     Suppression Hearing that when he first encountered Defendant at the crime

     scene, Defendant was pressing down on a towel on top of Mr. Underwood’s

     chest. Deputy Godsey further testified that Defendant and Mr. Underwood

     were the only two persons that he found at the crime scene. The Court

     finds that the blood on Defendant’s hands, which presumably would have

     been Mr. Underwood’s blood, would not have been materially exculpatory.

            The Court also finds that Deputy Godsey did not violate Defendant’s

     due process rights by failing to preserve “potentially useful” evidence. * * *

     Although it is possible that the blood on Defendant’s hands could have been

     subjected to tests, the blood was presumably that of Mr. Underwood – the

     victim. As such, it strains credulity to say that the results of such tests

     “might have exonerated” Defendant.           However, assuming that the

     evidence was potentially useful, the Court finds that any failure to preserve

     such evidence did not violate Defendant’s due process rights. Defendant

     has provided no evidence that Deputy Godsey or any other agent of the

     State acted in bad faith in failing to preserve such evidence.

            Defendant has failed to show that any evidence Deputy Godsey
                                                                                         -10-


       destroyed or failed to preserve was materially exculpatory. Defendant has

       also failed to submit any evidence that Deputy Godsey acted in bad faith in

       failing to preserve any such evidence.

       {¶ 16} Regarding Grieco’s ineffective assistance of counsel claim, the court found

that part of the claim was barred by res judicata, which “applies to a claim raised by a

defendant in a petition for post-conviction relief while the defendant’s direct appeal is

pending.” The court found that Grieco’s assertion that defense counsel was ineffective

in failing to question Godsey at the suppression hearing about the alleged evidence

tampering could have been made on direct appeal without resort to evidence outside

record, and Grieco had not asserted that her appellate counsel had any conflict that

prevented appellate counsel from raising a claim of ineffective assistance of counsel.

       {¶ 17} Regarding Grieco’s assertion that defense counsel was ineffective because

he failed to locate and question witnesses favorable to her and failed to fire the

investigator, the court determined that Grieco’s concerns were also “matters of record,”

since the court had conducted a hearing in August 2018 on Grieco’s request for new

appointed counsel. Also, the court noted that the record did not reflect the identities of

the witnesses Grieco claimed defense counsel and the investigator had failed to locate.

As such, this second part of Defendant’s claim is not barred by res judicata.” However,

because Grieco “failed to submit any evidence to show (1) that any such witnesses

existed; (2) what such witnesses would have testified to; and (3) that Defendant told either

[defense counsel or the investigator] about such witnesses; or (4) that [defense counsel

or the investigator] failed to attempt to locate and question such witnesses,” the court

concluded that Grieco had failed to submit any evidence that defense counsel provided
                                                                                       -11-


ineffective assistance by failing to locate those witnesses or by failing to fire the

investigator.

       {¶ 18} Regarding Grieco’s assertion that her plea had been involuntary due to

ineffective assistance of counsel, the court concluded that whether her plea was entered

knowingly, intelligently and voluntarily was properly addressed on direct appeal, since

Grieco relied on matters of record in support of her claim.

       {¶ 19} Finally, regarding Grieco’s equal protection and due process arguments

that Godsey withheld exculpatory evidence, that the State withheld information about

Godsey’s alleged evidence tampering, and that deputies presented false information

regarding Underwood’s location at the time of the shooting, the court determined that

Grieco had failed to demonstrate an equal protection violation. The court noted that

Grieco “has neither argued nor presented any evidence that she was treated differently

than any other similarly situated defendant.”

       {¶ 20} With respect to due process, the court denied Grieco’s claim that her due

process rights were violated by Deputy Godsey’s withholding of material evidence, for the

reasons it had already discussed under Grieco’s first ground for relief. The court further

found that Grieco’s claim that her due process rights were violated when “prosecutors

withheld the fact that there was proof of Deputy Godsey’s evidence tampering” was

without merit, because there was no evidence that the State failed to disclose such

evidence. Again, the court noted that it had already addressed her arguments that

Godsey destroyed and failed to preserve evidence. As to the argument that Godsey lied

about who provided saline and a towel to Grieco, the court found that she had failed to

file a copy of Godsey’s police report or any other evidence in support of this argument.
                                                                                           -12-


       {¶ 21} To the extent there was any inconsistency between Deputy Godsey’s report

and his testimony at either the suppression hearing or the grand jury proceedings, the

court found that it did not constitute a due process violation. The court noted that Grieco

was “claiming not that Deputy Godsey lied under oath but rather that Deputy Godsey lied

in his police report,” and any inclusion of inaccurate information in Godsey’s report could

have been addressed during his cross-examination at trial. Further, the court found that

Grieco’s claim that prosecutor’s improperly presented evidence collected by Godsey to

the grand jury also could have been raised at trial. As such, the court concluded that

those claims were barred by res judicata.

       {¶ 22} The court found that Grieco had presented no evidence to support her claim

that deputies falsely represented the distance between her and the victim, Underwood,

when Grieco shot Underwood.

       {¶ 23} Finally, the court concluded that Grieco was not entitled to discovery as a

non-capital defendant.

       {¶ 24} We note that on August 26, 2020, while this appeal was pending, Grieco

filed a pro se motion for judicial notice in this Court, asking us to take judicial notice that

the Montgomery County Clerk of Court had time-stamped her petition for post-conviction

on October 11, 2019. Her petition was attached to her motion, along with an affidavit of

indigency, a copy of her motion for appointment of counsel, a copy of her motion for expert

assistance, and other materials. The State filed a motion to strike Grieco’s motion for

judicial notice, and Grieco filed a reply.

       {¶ 25} On September 15, 2020, we overruled Grieco’s motion for judicial notice as

unnecessary and also overruled the State’s motion to strike.             We noted that, on
                                                                                          -13-


September 9, 2020, additional filings from the underlying case were transferred into this

appeal, and these included Grieco’s October 11, 2019 post-conviction petition, as well as

her motions for appointment of counsel and for expert assistance, also filed October 11,

2019. We noted that these filings were part of the record of the underlying case and

were not new materials, and therefore were not subject to being stricken from the record.

       {¶ 26} On November 30, 2020, the State filed a motion to supplement the record

“to include the summary of docket and record absent from the current record on appeal

[which] were filed as part of an appeal that is still pending. In particular, the prior appeal

that was filed, CA 28542, included several motions at issue in the present appeal.” On

December 9, 2020, this Court sustained the State’s motion.

       {¶ 27} Grieco raises eight assignments of error in her pro se brief. For ease of

analysis, we will consider her assigned errors out of order. We begin with her eighth

assignment of error, which states:

              THE TRIAL COURT ABUSED ITS DISCRETION, IN GRANTING

       THE     STATE’S       MOTION       TO     STRIKE       THE     APPELLANT’S

       SUPPLEMENTAL EVIDENCE BRIEF.

       {¶ 28} Grieco asserts that the trial court abused its discretion when it struck her

supplemental evidence, because she had only received the evidence in January 2019,

after she had filed her petition. She also claims that she was not aware that she needed

leave of court or she would have requested it. Grieco argues that the stricken evidence

was “crucial to show that [defense counsel] was not only ineffective, but [that] his actions

contributed to [her] involuntary plea.”

       {¶ 29} The trial court properly granted the State’s motion to strike Grieco’s
                                                                                        -14-


supplemental evidence. As noted above, Grieco filed her petition on October 11, 2019,

and the State filed its answer on October 16, 2019, prior to her motion to supplement the

record. See R.C. 2951.23(G). “[I]n Ohio, pro se litigants are ‘presumed to know the law

and correct procedure, and are held to the same standard as other litigants.’ Yocum v.

Means, 2d Dist. Darke No. 1576, 2002-Ohio-3803, ¶ 20. Thus, ‘a pro se litigant “cannot

expect or demand special treatment from the judge, who is to sit as impartial arbiter.” * *

*.’ Id.” Smith v. Gilbert, 2d Dist. Clark No. 2016-CA-52, 2017-Ohio-7634, ¶ 27. It was

incumbent on Grieco to seek leave of court, even as a pro se litigant, and she failed to do

so. Her eighth assignment of error is accordingly overruled.

      {¶ 30} We will next consider Grieco’s first, fourth, fifth, and sixth assignments of

error together, as they are closely related. They state:

             THE TRIAL COURT ABUSED ITS DISCRETION IN FAILING TO

      GRANT APPELLANT AN EVIDENTIARY HEARING PURSUANT TO R.C.

      2953.21(C).

             THE TRIAL COURT USED AN ABUSE OF DISCRETION WHEN IT

      SHOWED BIAS IN FAVOR THE STATE, TO THE PREJUDICE OF

      APPELLANT FOR FAILING TO CONSIDER EXCUPLATORY EVIDENCE

      (MONTGOMERY COUNTY SHERIFF’S DEPARTMENT REPORT #17-

      2437 (INVESTIGATIVE 0001), SUBMITTED BY BRIAN GODSEY), WHICH

      WAS FALSIFIED, WHEN DETERMINGING THE POST CONVICTION

      PROCEEDING.

             THE TRIAL COURT USED AN ABUSE OF DISCRETION IN FAVOR

      OF THE STATE TO THE PREJUDICE OF THE APPELLANT FOR THE
                                                                                               -15-


       DETERMINATION OF LAW REGARDING APPELLANT’S BRADY CLAIM.

               THE TRIAL COURT ABUSED ITS DISCRETION TO THE

       PREJUDICE OF DEFENDANT-APPELLANT WHEN IT FAILED TO

       CONSIDER FRAUD AND MISCONDUCT OF THE PROSECUTOR.

       {¶ 31} These assignments of error involve Deputy Godsey’s report, the recording

of his exchange with Grieco at the scene, the blood on Grieco’s hands, and the towel

used to clean her hands. In her first assignment of error, Grieco asserts that she had

submitted evidence to show that her constitutional rights had been violated, that Godsey

had tampered with evidence in her case and had falsified his police report to cover it up,

and that the prosecutors had proof of tampering based on the audio from Godsey’s body

microphone and withheld it. Grieco asserts that the State relied upon the “falsified police

report” for the purpose of obtaining an indictment against her.

       {¶ 32} In her fourth assignment of error, Grieco asserts that the trial court abused

its discretion and violated her right to due process when it determined that she “had not

submitted the falsified police report” with her petition for post-conviction relief and that no

hearing was warranted.

       {¶ 33} In her fifth assignment of error, Grieco argues that the “towel that Deputy

Godsey did not turn in as evidence would have contained Gun Shot Residue evidence

(or rather lack thereof), which could have exonerated” her in the shooting of her fiancé,

Underwood. Grieco contends that, according to the Miami Valley Regional Crime Lab

report, her “Touch DNA” was “excluded” from the trigger and trigger guard of the gun, and

Underwood’s “could not be excluded,” and therefore Godsey acted in bad faith by

“falsify[ing] his police report to cover up the fact that he did not turn in that critical evidence
                                                                                           -16-


[the towel].”

       {¶ 34} In her sixth assignment of error, Grieco asserts that the prosecutors

submitted a falsified police report to the grand jury to secure her indictment, and did so

knowingly, as the audio from Godsey’s body microphone proved that he had washed

Grieco’s hands off (or allowed her to wash her hands off). Grieco also contends that the

prosecutors improperly submitted other evidence that Godsey had gathered “AFTER the

original evidence tampering,” which raised “a huge question of the validity” of the

evidence submitted to the grand jury and the court, and that the prosecutors “did not

correct these falsities.”

       {¶ 35} The State responds in part that, contrary to Grieco’s claims, “the allegedly

false police report” was not attached to her petition.

       {¶ 36} This Court has noted:

                “To prevail on a petition for post-conviction relief, the defendant must

       establish a violation of his constitutional rights which renders the judgment

       of conviction void or voidable.” State v. Simons, 2d Dist. Champaign No.

       2013 CA 5, 2013-Ohio-3654, ¶ 11. * * * A trial court may deny a petition

       without a hearing “where the petition, the supporting affidavits, the

       documentary evidence, the files, and the records do not demonstrate that

       petitioner set forth sufficient operative facts to establish substantive grounds

       for relief.” State v. Calhoun, 86 Ohio St.3d 279, 714 N.E.2d 905 (1999),

       paragraph two of the syllabus. We review a trial court's denial of post-

       conviction relief for an abuse of discretion. Simons at ¶ 13. * * *

State v. Cox, 2d Dist. Montgomery No. 26136, 2015-Ohio-894, ¶ 8.
                                                                                        -17-


      {¶ 37} This Court has also noted:

             An abuse of discretion is “an attitude that is unreasonable, arbitrary

      or unconscionable.” AAAA Ents., Inc. v. River Place Community Urban

      Redevelopment Corp., 50 Ohio St.3d 157, 161, 553 N.E.2d 597 (1990).

      We have often said that “most instances of abuse of discretion will result in

      decisions that are simply unreasonable, rather than decisions that are

      unconscionable or arbitrary.” Id. Furthermore, decisions are unreasonable

      if they are unsupported by a sound reasoning process. “It is not enough

      that the reviewing court, were it deciding the issue de novo, would not have

      found that reasoning process to be persuasive, perhaps in view of

      countervailing reasoning processes that would support a contrary result.”

      Id.

State v. Gregory, 2d Dist. Montgomery No. 28695, 2020-Ohio-5207, ¶ 27.

      {¶ 38} As this Court has further noted:

             R.C. 2953.21 imposes on a petitioner the initial burden to submit

      evidentiary documents containing sufficient operative facts to demonstrate

      substantive grounds for relief that merit a hearing. State v. Jackson (1980),

      64 Ohio St.2d 107, 111, 413 N.E.2d 819; State v. Kapper (1983), 5 Ohio

      St.3d 36, 38, 448 N.E.2d 823; State v. Pankey (1981), 68 Ohio St.2d 58,

      59, 428 N.E.2d 413. A hearing is not required absent a showing that

      substantive grounds for relief exist.     State v. Moreland (Jan. 7, 2000),

      Montgomery App. No. 17557.              Broad conclusory allegations are

      insufficient, as a matter of law, to require a hearing. Id. A petitioner is not
                                                                                         -18-


      entitled to a hearing if his claim for relief is belied by the record and is

      unsupported by any operative facts other than Defendant's own self-serving

      affidavit or statements in his petition, which are legally insufficient to rebut

      the record on review. Kapper, supra; State v. Vanderpool (Feb. 12, 1999),

      Montgomery App. No. 17318.

State v. Snyder, 2d Dist. Clark No. 2003-CA-67, 2004-Ohio-4265, ¶ 10.

      {¶ 39} Further:

             “The most significant restriction on Ohio's statutory procedure for

      post-conviction relief is that the doctrine of res judicata requires that the

      claim presented in support of the petition represent error supported by

      evidence outside the record generated by the direct criminal proceedings.”

      State v. Monroe, Franklin App. No. 04AP-658, 2005-Ohio-5242. “Under

      the doctrine of res judicata, a final judgment of conviction bars the convicted

      defendant from raising and litigating in any proceeding, except an appeal

      from that judgment, any defense or any claimed lack of due process that

      was raised or could have been raised by the defendant at the trial which

      resulted in that judgment of conviction or on an appeal from that judgment.”

      State v. Perry (1967), 10 Ohio St.2d 175, 180, 226 N.E.2d 104. “Our

      statutes do not contemplate relitigation of those claims in post conviction

      proceedings where there are no allegations to show that they could not have

      been fully adjudicated by the judgment of conviction and an appeal

      therefrom.” Id.   “To overcome the res judicata bar, the petitioner must

      produce new evidence that renders the judgment void or voidable, and
                                                                                       -19-


      show that he could not have appealed the claim based upon information

      contained in the original record.” State v. Aldridge (1997), * * * 120 Ohio

      App.3d 122, 151, 697 N.E.2d 228. “‘Res judicata also implicitly bars a

      petitioner from ‘repackaging’ evidence or issues which either were, or could

      have been, raised in the context of the petitioner's trial or direct appeal.”

      Monroe.

State v. Goldwire, 2d Dist. Montgomery No. 20838, 2005-Ohio-5784, ¶ 11.

      {¶ 40} This Court has further noted:

             The Due Process Clause of the Fourteenth Amendment to the United

      States Constitution protects a criminal defendant from being convicted

      when the State either fails to preserve materially exculpatory evidence or

      destroys, in bad faith, potentially useful evidence. E.g., State v. White,

      2015-Ohio-3512, 37 N.E.3d 1271, ¶ 58 (2d Dist.). Evidence is “materially

      exculpatory” if it (1) possesses “an exculpatory value that was apparent

      before the evidence was destroyed” and (2) is “of such a nature that the

      defendant would be unable to obtain comparable evidence by other

      reasonably available means.” California v. Trombetta, 467 U.S. 479, 489,

      104 S.Ct. 2528, 81 L.Ed.2d 413 (1984); State v. Powell, 132 Ohio St.3d

      233, 2012-Ohio-2577, 971 N.E.2d 865, ¶ 74.

             “In contrast, evidence is not materially exculpatory if it is merely

      potentially useful. Potentially useful evidence indicates that the evidence

      may or may not have incriminated the defendant. The failure to preserve

      evidence that by its nature or subject is merely potentially useful violates a
                                                                                       -20-


      defendant's due process rights only if the police or prosecution acted in bad

      faith.” State v. Cox, 2d Dist. Montgomery No. 25477, 2013-Ohio-4941, ¶ 88.

      “The term ‘bad faith’ generally implies something more than bad judgment

      or negligence. ‘It imports a dishonest purpose, moral obliquity, conscious

      wrongdoing, breach of a known duty through some ulterior motive or ill will

      partaking of the nature of fraud.’ ” (Citations omitted.) Powell at ¶ 81.

State v. McClain, 2016-Ohio-838, 60 N.E.3d 783, ¶ 21-22.

      {¶ 41} While Grieco insists that Godsey’s report and the scene log were attached

to her petition, the record demonstrates that neither document was attached thereto;

however, as noted above, the documents were attached to Grieco’s motion for expert

assistance, which was filed at the same time as Grieco’s petition. But even if we consider

the improperly submitted documents, Grieco’s assigned errors fail.

      {¶ 42} The scene log reflects that Godsey arrived on the scene at “1830” and

cleared the scene at “2343”; a medic arrived on scene at “1831” and cleared the scene

at “1845.” Handwritten on the scene log is the following statement: “He was on scene

‘collecting’ evidence for hours. He lied in his report, when he said a Harrison Medic gave

me saline and a towel. He in fact washed my hands off and got rid of the towel. That

towel could have cleared me of my charges, as they claimed I pulled the trigger, which I

didn’t. DNA proved that fact.” In a separate section, the following is handwritten: “The

Medics left the scene before Dep. Godsey washed my hands off (Destroying evidence

that could have cleared me) at 7:04 or so! Transcript from his body mic goes from 7:03

- 7:11. This transcript shows he Tampered with evidence.”

      {¶ 43} Godsey’s report stated that “Harrison Medics gave [Grieco] a towel and
                                                                                            -21-


some saline solution to wash her hands off with.” In State’s Exhibit 1, the transcript of

Godsey’s exchange with Grieco at the scene, as quoted in the trial court’s decision on

Grieco’s motion to suppress, Godsey stated: “I’ve got some saline and a towel for you, if

you want . . . (unintelligible),” and “Let me get you some ah . . . some saline. You can

lean out here and get your hands washed off.”

       {¶ 44} To the extent that Grieco asserts that the transcript established that Godsey

tampered with evidence by washing her hands and failing to preserve the towel, Grieco

could have raised this argument at trial or on direct appeal, and the argument is barred

by res judicata.

       {¶ 45} In Grieco’s direct appeal, we noted that, when deputies arrived on the scene

of the shooting, they observed Underwood lying on the floor on his back, and Grieco

“kneeling next to [him] with her hands on top of a towel on top of his chest.” Grieco, 2d

Dist. Montgomery No. 28542, 2020-Ohio-6956, ¶ 2. Godsey testified at the suppression

hearing that Grieco and Underwood were the only ones present at the scene when he

arrived. Even if the scene log and report had been properly-submitted new evidence,

they did not establish substantive grounds for relief that would have entitled Grieco to a

hearing. Grieco failed to set forth operative facts showing that any evidence that Godsey

destroyed or failed to preserve was materially exculpatory evidence, or that Godsey acted

in bad faith. Grieco’s petition provided no evidence that Godsey acted with a dishonest

purpose, conscious wrongdoing, or ill will. As the trial court noted, the blood on Grieco’s

hands and on the towel used to clean them, “which presumably would have been Mr.

Underwood’s blood, would not have been materially exculpatory.”

       {¶ 46} As to Grieco’s sixth assignment of error, we first note that she fails to identify
                                                                                          -22-


“all of the other evidence that Deputy Godsey had gathered AFTER the original evidence

tampering” of which she complains. As the trial court noted regarding her assertion that

the State withheld exculpatory evidence of Godsey’s evidence tampering (namely the

transcript of Godsey’s and Grieco’s exchange), we conclude that Grieco’s assertion is

both belied by the record and barred by res judicata, because she was aware of the

transcript from at least the time of the court’s decision on her motion to suppress. Finally,

we note that the Supreme Court of Ohio has held that the “suppression by the prosecution

of evidence favorable to an accused violates due process where the evidence is material

either to guilt or to punishment, irrespective of the good faith or bad faith of the

prosecution. See, e.g., State v. Johnston, 39 Ohio St.3d 48, 529 N.E.2d 898, 901 (1988),

citing Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). In our

view, the transcript of the exchange between Godsey and Grieco at the scene was not

material to Grieco’s guilt.7

       {¶ 47} Since none of the above arguments presented substantive grounds for

relief, the court did not abuse its discretion in overruling Grieco’s petition without a

hearing. The first, fourth, fifth, and sixth assignments of error are overruled.

       {¶ 48} We will next address Grieco’s second, third, and seventh assignments of

error. They are:



7
 At the August 15, 2018 hearing on Grieco’s motion for new counsel, she indicated to the
court that defense counsel had failed to “file a Brady motion” after she requested that he
do so. The court advised Grieco that the prosecutors “know under the United States
Supreme Court decision Brady v. Maryland, they have an independent obligation to
disclose anything that would be exculpatory in terms of evidence or punishment. They *
* * don’t need a motion.” In response to a question by the court, the prosecutor
acknowledged his obligation under Brady and represented that the “State has given full
discovery in the case.”
                                                                                         -23-


               APPELLANT WAS DENIED EFFECTIVE ASSISTANCE OF TRIAL

       COUNSEL DURING TRIAL IN VIOLATION OF THE UNITED STATES

       CONSTITUTION.

               THE TRIAL COURT ABUSED ITS DISCRETION TO THE

       PREJUDICE OF APPELLANT IN DETERMINING THAT GROUNDS (2)

       AND (3) WERE BARRED BY RES JUDICATA.

               THE TRIAL COURT USED AN ABUSE OF DISCRETION, IN

       DISMISSING THE PETITION WITHOUT HAVING AN EVIDENTIARY

       HEARING ON THE ISSUE OF THE VOLUNTARINESS OF THE GUILTY

       PLEA.

       {¶ 49} These assignments of error relate primarily to defense counsel’s alleged

ineffective assistance. In her second assignment of error, Grieco asserts that defense

counsel “failed to report” the fact that Deputy Godsey and the prosecutors had violated

Ohio law. According to Grieco, defense counsel’s actions “were well below a reasonable

standard,” and she was prejudiced by his behavior because she would have gone to trial,

but for counsel’s “conflicted interests.” Grieco also argues that defense counsel and the

court violated her rights by trying to cover up misconduct by the police and the

prosecution.

       {¶ 50} In her third assignment of error, Grieco asserts that the trial court erred in

applying res judicata.   In her seventh assignment of error, Grieco asserts that her

indictment was based upon Godsey’s falsified police report, which rendered her plea

“involuntary, and obtained through coercion,” and “illegal.”

       {¶ 51} The State responds that Grieco’s claims that trial counsel was ineffective in
                                                                                          -24-


failing to question Godsey about alleged evidence tampering and failing to report

misconduct could have been made on direct appeal and are barred by res judicata. The

State further asserts that “Grieco’s claims of favorable defense witnesses or the failure to

question those witnesses was not supported by any evidence.”

       {¶ 52} In reply, Grieco asserts that defense counsel’s ineffectiveness led to

“manifest injustice” and forced her to enter an involuntary plea “without sufficient

information and without proper guidance by knowledgeable counsel.” She also repeats

her arguments that Godsey washed her hands and destroyed exculpatory evidence.

       {¶ 53} As this Court has noted:

              A plea of guilty is a complete admission of guilt.        E.g., State v.

       Faulkner, 2d Dist. Champaign No. 2013-CA-43, 2015-Ohio-2059, ¶ 9.

       Consequently, a guilty plea waives all appealable errors, including claims

       of ineffective assistance of counsel, except to the extent that the errors

       precluded the defendant from knowingly, intelligently, and voluntarily

       entering his or her guilty plea. E.g., State v. Frazier, 2016-Ohio-727, 60

       N.E.3d 633, ¶ 81 (2d Dist.). If a defendant pleads guilty on the advice of

       counsel, he must demonstrate that the advice was not “within the range of

       competence demanded of attorneys in criminal cases.” (Citations omitted.)

       Frazier at ¶ 81. Furthermore, “[o]nly if there is a reasonable probability that,

       but for counsel’s errors, the defendant would not have pleaded guilty but

       would have insisted on going to trial will the judgment be reversed.” State

       v. Huddleson, 2d Dist. Montgomery No. 20653, 2005-Ohio-4029, ¶ 9, citing

       Hill v. Lockhart, 474 U.S. 52, 52-53, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985).
                                                                                        -25-


      (Other citations omitted.)

             ***

             A plea may be involuntary if the accused “ ‘has such an incomplete

      understanding of the charge that his plea cannot stand as an intelligent

      admission of guilt.’ ” State v. Montgomery, 148 Ohio St.3d 347, 2016-Ohio-

      5487, 71 N.E.3d 180, ¶ 42, quoting Henderson v. Morgan, 426 U.S. 637,

      645, 96 S.Ct. 2253, 49 L.Ed.2d 108 (1976), fn. 13. “Thus, ‘a plea does not

      qualify as intelligent unless a criminal defendant first receives “real notice

      of the true nature of the charge against him, the first and most universally

      recognized requirement of due process.” ’ ” Id., quoting Bousley v. United

      States, 523 U.S. 614, 618, 118 S.Ct. 1604, 140 L.Ed.2d 828 (1998), quoting

      Smith v. O'Grady, 312 U.S. 329, 334, 61 S.Ct. 572, 85 L.Ed. 859 (1941). “In

      determining whether a defendant understood the charge, a court should

      examine the totality of the circumstances.” (Citations omitted.) State v.

      Fitzpatrick, 102 Ohio St.3d 321, 2004-Ohio-3167, 810 N.E.2d 927, ¶ 56.

State v. Riddle, 2017-Ohio-1199, 88 N.E.3d 475, ¶ 26, 28 (2d Dist.).

      {¶ 54} As noted in Calhoun, 86 Ohio St.3d 279, 289-290, 714 N.E.2d 905:

             We have held that “a petition for post-conviction relief is subject to

      dismissal without a hearing when the record, including the dialogue

      conducted between the court and the defendant pursuant to Crim.R. 11,

      indicates that the petitioner is not entitled to relief and that the petitioner

      failed to submit evidentiary documents containing sufficient operative facts

      to demonstrate that the guilty plea was coerced or induced by false
                                                                                          -26-


       promises.” Kapper, 5 Ohio St.3d [36,] 38, 5 OBR at 96, 448 N.E.2d at 826.

See also State v. Scott, 2d Dist. Clark No. 1997-CA-115, 1998 WL 412473, *1 (July 24,

1998) (where the record of a defendant's guilty plea shows compliance with Crim.R. 11

and discounts claimed promises or threats, it provides a sufficient ground for the dismissal

of a petition for post-conviction relief which contains only bare allegations, citing Kapper).

       {¶ 55} The trial court properly concluded that Grieco’s arguments about defense

counsel’s performance and its effect on the voluntariness of her plea were the proper

subject of her direct appeal and not her petition for post-conviction relief. We further note

that this Court did in fact address the voluntariness of Grieco’s plea and counsel’s

performance in her direct appeal. We determined:

              A hearing was conducted on August 15, 2018, during which Grieco

       expressed concern that counsel was biased against her and thus was not

       providing adequate representation. Specifically, she claimed that, as the

       case progressed, counsel “pushed” her to “take a deal,” despite her stated

       desire to “fight” the charges. New Counsel Tr. p. 3. She informed the trial

       court that she felt counsel had a “predetermined bias[ ]” concerning how the

       case should be resolved. Id. at p. 4. In support of her claim, she faulted

       counsel for not filing a rebuttal memorandum following a motion to suppress

       hearing and for his failure to file a motion seeking all exculpatory evidence

       in the State's possession.

              The trial court noted that counsel was appointed on October 2, 2017

       and that he obtained the full discovery packet within two days of his

       appointment. By the end of October, counsel had filed a motion regarding
                                                                                    -27-


the grand jury proceedings and a motion seeking a handwriting expert.

The court noted that it had held a hearing regarding the grand jury concerns

and that counsel conducted a thorough examination of the grand jury

witness during that hearing. Counsel also filed motions to suppress and

for the appointment of a private investigator. The court further noted that

counsel's motion to suppress was thoroughly briefed and that counsel

conducted “exhaustive cross-examination of the witnesses” during the

hearing.     Tr. p. 12.       Counsel additionally filed a post-hearing

memorandum, which the trial court described as extremely detailed and

specific. Finally, the trial court found that, as is the custom in Montgomery

County, the State had provided open discovery, which included all

exculpatory material.

       On this record, Grieco has failed to demonstrate a significant

breakdown in the attorney-client relationship. There was no allegation that

counsel failed to meet with Grieco to discuss the case or that counsel failed

to keep her apprised of the proceedings. Indeed, the record demonstrates,

and the trial court found, that counsel's representation was exemplary. We

cannot conclude that counsel's advice to accept a negotiated plea

demonstrated counsel's bias or a lack of effective assistance. We find no

basis to disagree with the trial court's assessment of counsel's performance

or the status of the attorney-client relationship.

       In short, we find no abuse of discretion regarding * * * the trial court's

denial of Grieco's motion for the appointment of new counsel, as the record
                                                                                   -28-


does not demonstrate that her relationship with counsel had deteriorated to

the point that she was denied the effective assistance of counsel.

       ***

       Grieco does not challenge the trial court's adherence to the

requirements of Crim.R. 11, except to argue the failure to appoint new

counsel caused her to feel pressured to accept the plea agreement and

thereby “perverted” the purpose of the rule. She argues that “[b]eing forced

to proceed with an attorney she believed would not vigorously defend her

at trial left [her] with no choice other than to plead guilty.”

       The record demonstrates that, prior to accepting Grieco's plea, the

trial court fully advised her in accordance with the requirements of Crim.R.

11. Grieco affirmatively stated she understood the nature of the charges

as well as the possible penalties and the issues regarding merger of the

offenses for sentencing. The trial court properly informed her as to the

presumption of prison and the findings required to overcome that

presumption. The trial court informed Grieco that she would be subject to

five years of post-release control and of the penalties for violation thereof,

including the effect of committing a new felony.            The trial court also

appropriately informed Grieco of the constitutional rights she was waiving.

The court then ensured that she was entering into the plea voluntarily and

of her own free will.     Quite importantly, Grieco affirmatively stated that

defense counsel had not pressured her into entering the plea.

       We note that the plea occurred seven days prior to the scheduled
                                                                                          -29-


         trial date and more than two months after Grieco made the request for new

         counsel. At no time between the denial of her request and the entry of her

         plea did Grieco express continued dissatisfaction with counsel's

         representation.   As noted, when entering her plea, Grieco affirmatively

         stated that she felt no pressure from counsel to accept the plea. Notably,

         she did not make any claim to the trial court indicating that she felt counsel

         would not adequately represent her at trial or that, as a result, she believed

         she had no choice but to enter the plea.          Her history with criminal

         proceedings * * * indicates she is familiar with the criminal justice system,

         including her rights thereunder and the types of actions defense counsel

         may take. The trial court conducted an exemplary Crim.R. 11 colloquy and

         the record affirms the voluntary and knowing nature of her plea. Therefore,

         we conclude the record simply does not support Grieco's claim that she

         entered the plea due to pressure from her attorney or because she felt she

         had no alternative.

(Emphasis added.) Grieco, 2d Dist. Montgomery No. 28542, 2020-Ohio-6956, at ¶ 9-12,

14-16.

         {¶ 56} Grieco was not entitled to a hearing on the voluntariness of her plea or

counsel’s alleged ineffective assistance, and an abuse of discretion is not demonstrated.

Accordingly, Grieco’s second, third, and seventh assignments of error are overruled.

         {¶ 57} Having overruled Grieco’s assignments of error, the judgment of the trial

court is affirmed.
                                                 -30-


                                 .............



TUCKER, P. J. and HALL, J., concur.



Copies sent to:

Mathias H. Heck, Jr.
Sarah E. Hutnik
Jessica L. Grieco
Hon. Mary E. Montgomery